Name: 2011/533/EU: Decision of the Representatives of the Governments of the Member States of 8Ã September 2011 appointing a judge to the General Court
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system
 Date Published: 2011-09-10

 10.9.2011 EN Official Journal of the European Union L 234/43 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 8 September 2011 appointing a judge to the General Court (2011/533/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Whereas: (1) Pursuant to Articles 5 and 7 of the Protocol on the Statute of the Court of Justice of the European Union and following the resignation of Mr Theodore CHIPEV, a judge should be appointed to the General Court for the remainder of Mr Theodore CHIPEVs term of office, which runs until 31 August 2013. (2) Ms Mariyana KANCHEVA has been proposed for the vacant post. (3) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on Ms Mariyana KANCHEVAs suitability to perform the duties of Judge of the General Court, HAVE ADOPTED THIS DECISION: Article 1 Ms Mariyana KANCHEVA is hereby appointed Judge to the General Court for the period from 12 September 2011 to 31 August 2013. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 8 September 2011. The President J. TOMBIÃ SKI